

	

		II

		109th CONGRESS

		2d Session

		S. 2304

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Burr (for himself,

			 Mr. Kennedy, Mr. Lott, and Mr.

			 Menendez) introduced the following bill; which was read twice and

			 referred to the Committee on Energy and

			 Natural Resources

		

		A BILL

		To recognize the right of the Commonwealth of Puerto Rico

		  to call a constitutional convention through which the people of Puerto Rico

		  would exercise their right to self-determination, and to establish a mechanism

		  for congressional consideration of such decision.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Puerto Rico Self-Determination Act

			 of 2006.

		2.DefinitionsIn this Act:

			(1)CommonwealthThe

			 term Commonwealth means the Commonwealth of Puerto Rico.

			(2)Self-determination

			 optionThe term self-determination option means an

			 option agreed to by a constitutional convention in the Commonwealth for a new

			 or modified Commonwealth status, statehood, or independence.

			(3)Self-determination

			 proposalThe term self-determination proposal means

			 a document submitted to Congress by a constitutional convention in the

			 Commonwealth that proposes a self-determination option.

			3.Constitutional

			 convention

			(a)AuthorityCongress

			 reaffirms the inherent authority of the government of the Commonwealth to call,

			 and hereby expressly authorizes the calling of, a constitutional convention

			 through the election of delegates for the purpose of establishing a mechanism

			 for self-determination.

			(b)Purpose of

			 constitutional conventionThe purpose of a constitutional

			 convention called under subsection (a) is to propose to Congress—

				(1)a new or amended

			 compact of association to replace or amend the compact established under the

			 Act entitled An Act to provide for the organization of a constitutional

			 government by the people of Puerto Rico, approved July 3, 1950 (64

			 Stat. 319) (commonly referred to as Public Law 600) and the

			 Commonwealth constitution;

				(2)the admission of

			 the Commonwealth as a State in the United States; or

				(3)the declaration

			 of the Commonwealth as an independent country.

				4.Self-Determination

			 proposal

			(a)Submission to

			 congress of self-determination proposalUpon the approval by a

			 constitutional convention in the Commonwealth of a self-determination option,

			 the constitutional convention shall submit a self-determination proposal to

			 Congress for approval.

			(b)Disposition of

			 self-determination proposal

				(1)ReferendumIf a self-determination proposal is

			 approved by Congress with or without modifications, the proposal shall be

			 submitted to the people of the Commonwealth for approval or rejection in a

			 referendum.

				(2)Enactment of

			 proposalIf the people of the

			 Commonwealth approve the self-determination proposal in a referendum held

			 pursuant to paragraph (1), a joint resolution of Congress shall be enacted

			 approving the terms of the proposal and including provisions necessary to

			 implement the proposal.

				(3)Rejection of

			 proposalIf a

			 self-determination proposal is not approved by Congress pursuant to subsection

			 (a) or is not approved by the people of the Commonwealth in a referendum held

			 pursuant to paragraph (1), the Government of the Commonwealth should call for a

			 new constitutional convention, including an election by the people of the

			 Commonwealth of new delegates to the convention, for the purpose of formulating

			 and submitting to Congress a new self-determination proposal.

				5.Convention in

			 continuous sessionA

			 constitutional convention held pursuant to this Act may remain in session until

			 a self-determination proposal is approved in a referendum by the people of the

			 Commonwealth and enacted by a joint resolution of Congress.

		

